 

EXHIBIT 10.35

 

SUMMARY OF RAYTHEON COMPANY EXECUTIVE SEVERANCE

AND CHANGE IN CONTROL POLICY

 

Summary of Raytheon Company Executive Severance Policy

 

The Company has an Executive Severance Policy (the “Severance Policy”), approved
by the Management Development and Compensation Committee, that provides for
severance payments and continuation of benefits for certain officers for
designated periods upon their separation from the Company.

 

The Severance Policy provides for various levels of continued compensation and
benefits for the Chief Executive Officer (a “Level 1 Executive”), executive vice
presidents and senior vice presidents on the Executive Leadership Team and vice
presidents who are presidents of the Company’s Business Units (“Level 2
Executives”), elected vice presidents (“Level 3 Executives”), and all other
appointed officers and assistant general counsels of the Company and vice
presidents of the Company’s Business Units who directly report to Level 2
Executives (“Level 4 Executives”).

 

The executives will receive the following compensation upon a separation from
the Company for any reason other than cause, disability or death:

 

Level 1 Executive: (a) salary continuance of 2.99 times the executive’s base
salary and annual incentive bonus target and (b) the continuation of three
(3) years of existing benefits and perquisites pursuant to the Company’s
Executive Perquisites Policy.

 

Level 2 Executive: (a) salary continuance of two (2) times the executive’s base
salary and annual incentive bonus target and (b) the continuation of two
(2) years of existing benefits and perquisites pursuant to the Company’s
Executive Perquisites Policy.

 

Level 3 Executive: (a) salary continuance of one (1) times the executive’s base
salary and annual incentive bonus target and (b) the continuation of one
(1) year of existing benefits and perquisites pursuant to the Company’s
Executive Perquisites Policy.

 

Level 4 Executive: (a) salary continuance of one (1) times the executive’s base
salary and (b) the continuation of one (1) year of existing benefits and
perquisites pursuant to the Company’s Executive Perquisites Policy.

 

Summary of Raytheon Company Executive Change in Control Policy

 

In addition, the Company has an Executive Change in Control Policy (the “Change
in Control Policy”), approved by the Management Development and Compensation
Committee, that provides for the following payments to certain officers upon a
termination other than for cause within two years of a change in control of the
Company.

 

The executives will receive the following compensation upon a separation from
the Company for any reason other than cause within two years of a change in
control of the Company:

 

Level 1 Executive and Level 2 Executive: cash payment of three (3) times the
executive’s base salary and annual incentive bonus target.

 

Level 3 Executive: cash payment of two (2) times the executive’s base salary and
annual incentive bonus target.

 

The Company also has entered into Change in Control Severance Agreements with
its executive officers and certain key employees. The Change in Control
Severance Agreements provide for the same benefits as the Change in Control
Policy. Forms of the Company’s Change in Control Severance Agreements are filed
as exhibits to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005.

 

 